MEMORANDUM **
Sofonias Riascos-Riascos appeals from the 151-month sentence imposed upon re-sentencing following this court’s remand because the district court did not address the “statutory sentencing factors.” We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Riascos-Riascos contends that the district court erred by failing to grant him a minor role adjustment. The law of the case doctrine bars us from entertaining this contention. See United States v. Cuddy, 147 F.3d 1111, 1114 (9th Cir.1998).
Riascos-Riascos also contends that the district court placed too much weight on the United States Sentencing Guidelines, and failed to consider sentencing disparities, and that his sentence is unreasonable in light of his circumstances. Riascos-Riascos’ sentence is proeedurally sound and substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.